 

 

 

j _AO 19£5,\; (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions ofRelease Page 1 of 3 Pages

fur

 

UNITED STATES DISTRI`CT CoURTF ` L § D

for the
Eastern District of California NU\I 13 1013

RK U.S. DlSTRlCT COUFlT

m EAg'i'§r-\N`D\ Tmcr oF cAL\FoanA
UNITED STATES OF AMERICA, w _'M§RT‘_'_

v 4

CaSe NO. l:lB-CR-247 L.TO SKO

\_/\_/\./\-./

JENNIFER ALVAREZ

 

ORDER SETTING CONDITIONS OF RELEASE
lT IS OR.DERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law vvhile on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on December 3, 2018, at 1:00 PM before Magistrate Judge Sheila K. Oberto

 

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO 1993 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page of |:] Pages

 

 

“'ALVAREZ, Jennifer
Doe. No. 1=18-CR-0247-LJ0-sKo-004
ADDITIONAL coNDITIoNs oF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTH`ER ORDERED that the release of the defendant is subject to the conditions marked
below:

E| (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

SIGNED:

 

_ CUsToDlAN
E'l (7) The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply With their rules and regulations;

(b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;

(c) reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
California, unless otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) seek and/or maintain employment or schooling, or a combination of both, and provide proof
thereof to the PSO, upon request;

(t) surrender your passport to the Clerk, United States District Court, and must not apply for or
obtain a passport or any other travel documents during the pendency of this case; and,

(g) not use or possess any identification, mail matter, access device or any identification-related
material other than in your own legal or true narne.

EIEI

l§l|§l|§l|§l

 

 

mt Ct~ ?_¢/7 mo r/c@ rma,;éjpggt/a,e aim

AO 199C {liev. 09/08- EDCA [Fresno]) Advice ofPenalties § of

_h ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (z'.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 iine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

Ii`, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $lO0,000_or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
; liL-. /
Defénda Si'g'narure

Directions to the United States Marshal

 

( The defendant is ORDERED released after processing

ama §, P. Aj~

Judicial O)j‘icer's Sl'gnalure

_EALLSM» .~. warsaw

Printed name and rifle

D[STR[BUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORN'EY U.S. MARSH.AL

